Title: From John Adams to George Washington Adams, 9 January 1813
From: Adams, John
To: Adams, George Washington



Quincy January 9th. 1813

Had I been told, my dear George, on the 28th. of December, that I Should take no notice of your letter for eleven or twelve days, I Should have been affronted. But so it is.
The plain proof you have given me, of your improvement in Writing, Since you have been in Hingham is a great pleasure. I am a little out of humour with your Brother, because, tho’ I See by his Letter to his Grandmother that he has improved too, Yet he has not written to me.
your Progress in the New Testament in Greek, and in Virgil, is Satisfactory: but I am not Satisfied with your Arithmetick. Of all your Studies I wish You to be a Mathematician, next to Morality and Religion, because those Sciences make a Youth studious. Goldsmith is one of the English Classicks, of the Age of Dr Johnson: but I am so old a Man as to prefer the Classicks of the Age of Adison.
Present my respects, to Mr and Mrs. Kimbal my love to all our Relations, and believe me to be, very anxious for your good Behaviour,
John Adams.